DETAILED ACTION
Response to Arguments
Applicant's arguments filed 22 MAR 22 have been fully considered but they are not persuasive.
The Remarks assert that the terminal disclaimer filed therewith should suffice to overcome the nonstatutory rejection of record.  However, the terminal disclaimer has been disapproved.  Kindly see document filed 23 MAR 22 for clarification and means for correction.  Thus, the rejections of record must stand.
Common ownership has been adequately established.  See, Remarks, third paragraph.  Thus, claims 1-4, 7-8, 11, 14-15, 17-18, and 20 are no longer anticipated by or unpatentable over US 11,142,293.
Double Patenting
See previous office action for explanation and mechanism to overcome.
Claims 1-4, 7-8, 11, 14-15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,142,293.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to rewording of the patented claims.
For example, instant claim 1 is met by the combination of patented claims.  Though not reciting a muzzle or barrel longer than the hull, the patent claims suffice as follows:
In the context of the patent, the barrel, intended to fire a projectile therefrom (e.g., claims 1 and 7, col. 5, line 25-27, e.g., 5:25-27, and 6:12, respectively), inherently includes a muzzle, since such is the end opposite the breech in such barrels (see claims 6 and 10).  Further note that the patent discloses that “Weapon 110 includes barrel 112, having a muzzle 114,” 2:67-3:1, and that “Weapon 210 includes barrel 212, having a muzzle 214,” 3:20.  Because these are the only embodiments clearly shown, and because one reading the disclosure for the definition of the term “barrel” would understand it to include a muzzle, such is sufficiently required, whether expressly recited in the claims.
Patent claims 1 and 11 require a hull, while claims 1, 7, and 11 require a recoil mechanism, at least claim 1 of which requires such being coupled to the barrel and arresting movement thereof, 5:28-31.  Though patent claim 7 fails to recite a hull, any unmanned underwater vehicle (UUV) as disclosed in the patent would inherently include an outer hull, whether expressly recited in the claims.
With respect to the barrel being longer than the hull, patent claims 6 and 10 require the breech be accessible from a tail of the UUV.  One reading the disclosure to understand the meaning of the breech being accessible from the tail of the UUV would learn that such is only shown in Figs. 2A-2B, Fig. 2A of which clearly shows the barrel being longer than the UUV.  Thus, this feature is adequately covered by the patented claims or unpatentable over the claims based on the disclosure, since one constructing the UUV would understand that the barrel is intended to be longer than the hull.
Re: instant claim 2, patent claim 5 requires the barrel be free to slide in the direction of a long axis of the barrel when a projectile is fired, and, though no axes appear to be shown in the drawing figures, the barrel is sufficiently disposed in the center of UUVs 100 and 200 to reasonably infer the barrel and UUV share a common longitudinal axis.  See, e.g., Figs. 1A-3.  Thus, instant claim 2 is covered by the patent.
Re: instant claim 3, though the patent may be silent with respect to an unobstructed pathway and a plurality of openings through structures within the hull, such can be reasonably inferred from, or obvious in view of, e.g., Figs. 2A-2B.  That is, a barrel which is longer than the UUV it is a part of must pass through the hull of the UUV and an unobstructed pathway and a plurality of openings, i.e. one at either end of the UUV, would be the normal manner of constructing the UUV and barrel combination or would be obvious to one of ordinary skill in the art based upon those drawing figures.  In sum, there must be passageways to permit the barrel to be longer than, to slide within, and to be accessible from the tail of the hull.
Re: instant claims 7-8, patent claim 7 requires barrel travel prior to arresting it movement and subsequently arresting the barrel, 6:12-21.
Re: instant claims 11, 14-15, 17-18, and 20 see relevant claims above.
Allowable Subject Matter
Claims 5-6, 9-10, 12-13, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
30-Apr-22